Exhibit 10.1

LIQUIDATION MANAGER AGREEMENT

This LIQUIDATION MANAGER AGREEMENT (“Agreement”) is made and entered into this
15th day of January, 2013, but this Agreement shall not be effective until the
day following the Dissolution Effective Date as defined below (the “Effective
Date”), by and between Richard E. Stoddard (“Liquidation Manager”) and Kaiser
Ventures, LLC (the “Company”). Liquidation Manager and the Company are sometimes
collectively referred to herein as the “Parties” or individually as a “Party.”

RECITALS

A. On January 15, 2013, the Board of Managers of the Company approved a Plan of
Dissolution and Liquidation for the Company (the “Plan of Dissolution”) and a
Second Amended and Restated Operating Agreement for the Company (the “New
Operating Agreement”).

B. The Plan of Dissolution and the New Operating Agreement will be submitted to
the Company’s members in 2013 for approval and if the Company’s Class A members
approve the Plan and New Operating Agreement, the date of such approval shall be
the effective date of the dissolution of the Company (the “Dissolution Effective
Date”).

C. Pursuant to the Plan of Dissolution and the New Operating Agreement, the
Company’s Board of Managers will consist of one member.

D. The Company wishes to appoint the Liquidation Manager to serve as the sole
member of the Board of Managers and to perform the duties and to have the
responsibilities set forth in the Plan of Dissolution and the New Operating
Agreement and the Liquidation Manager is willing to accept such appointment.

NOW, THEREFORE, for and in consideration of the mutual covenants and obligations
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. DEFINITIONS. Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to them in the New Operating Agreement as it may be
further amended, modified or supplemented from time to time.

2. ACCEPTANCE. As of the Effective Date Liquidation Manager (i) accepts his
appointment and agrees to serve as the sole manager of the Company; and
(ii) agrees to observe and perform all duties and obligations imposed upon the
Liquidation Manager under this Agreement, the Plan of Dissolution, and the New
Operating Agreement (collectively, the “Governing Documents”). Liquidation
Manager will be performing the services described in the Governing Documents as
an independent contractor and not as an employee of the Company. Liquidation
Manager may use the title “Liquidation Manager” or the title “Managing
Liquidation Director” in his dealings with third parties on behalf of the
Company.

3. COMPLIANCE WITH PLAN OF DISSOLUTION AND NEW OPERATING AGREEMENT. The
Liquidation Manager agrees to carry out, observe and perform all duties and
obligations imposed by the Governing Documents and applicable law, including
with respect to the payment of Distributions, approved Claims and other payments
in accordance with the terms of the Governing

 

1



--------------------------------------------------------------------------------

Documents. Other than the duties and obligations of the Liquidation Manager set
forth in the Governing Documents and imposed by applicable law, the Liquidation
Manager shall have no other duties or obligations of any kind to the Company,
its members or its creditors.

4. POWERS AND RIGHTS OF THE LIQUIDATION MANAGER. As of the Effective Date, the
Liquidation Manager shall have all of the powers and rights conferred upon the
Liquidation Manager by the Governing Documents. These powers and rights include,
but are not limited to, for and on behalf of the Company: (i) to identify,
settle, compromise, litigate, establish reserves or otherwise resolve any
disputed Claims; (ii) to sell, abandon, liquidate and otherwise convert to cash,
any non-cash Assets (including the receipt of installment, deferred, loan or
royalty payments) expeditiously and in such manner as he believes to be in the
best interests of the Company; (iii) to employ or engage such personnel,
consultants and professionals as may be reasonably necessary or appropriate to
assist in the implementation of the dissolution, liquidation and winding up of
the Company; and (iv) to exercise all other powers and rights provided in the
Governing Documents and as provided by applicable law.

5. DISTRIBUTIONS, CLAIMS AND OTHER PAYMENTS PAYABLE OUT OF ASSETS AND LIMITATION
ON THE LIQUIDATION MANAGER’S PERSONAL LIABILITY. Distributions, Claims and
Payments are solely payable out of the Assets of the Company. The Liquidation
Manager shall have no personal liability for Distributions, Claims and other
payments that are to be made under the Governing Documents.

6. COMPENSATION OF LIQUIDATION MANAGER. Commencing the month following the
Effective Date, the Liquidation Manager shall be compensated for his consulting
services to the Company and its Affiliates as follows:

a. PRE-SALE CONSULTING FEE. Subject to the provisions of paragraph 6.c. below,
until the transfer of substantially all of the Company’s ownership interest in
Kaiser Eagle Mountain, LLC, Lake Tamarisk Development, LLC and Mine Reclamation,
LLC or the assets of such entities (collectively, the “Eagle Mountain Assets”)
to one or more third parties in one or a series of transactions; the Liquidation
Manager shall be paid a consulting fee of $23,000 per month in arrears for all
of his services to the Company and its Affiliates.

b. POST-SALE CONSULTING FEE. Subject to the provisions of paragraph 6.c. below,
upon the closing of the transfer of the Eagle Mountain Assets to a third-party
in one or a series of transactions, the Liquidation Manager shall be compensated
for all of his services performed in connection with this Agreement at the rate
of $17,500 per month in arrears.

c. CONTINGENT FEE PAYMENT. Notwithstanding the provisions of Paragraphs 6.a and
b. above, the Liquidation Manager’s monthly fixed consulting compensation shall
terminate on June 30, 2014, but this date may be extended up to December 31,
2014, if there has not been a previous transaction for the Eagle Mountain assets
and a transaction for the sale or other third-party transfer of the Eagle
Mountain assets is reasonably likely to occur on or before December 31, 2014, or
if there are material uncertainties with regard to the final liquidation of the
Company such as the final resolution of all claims. Upon the cessation of the
payment of the monthly consulting fee and if this Agreement has not been
otherwise terminated, the Liquidation Manager may continue to provide services
to the Company and its Affiliates as provided in this Agreement and the
Liquidation Manager shall thereafter be compensated on a contingent basis
pursuant to a separate agreement or amendment to this Agreement which shall be
finalized and executed by Liquidation Manager and the Company on or before the
earlier of the Dissolution Effective Date or such date as may be required in
connection with the filings made by the Company with the Securities and Exchange
Commission in pursuing the dissolution of the Company.

 

2



--------------------------------------------------------------------------------

d. The Liquidation Manager shall be reimbursed for all his reasonable
out-of-pocket expenses that he incurs in connection with performing the duties,
responsibilities and obligations of the Liquidation Manager under the Governing
Documents upon submission of appropriate invoices and supporting documentation.

7. REMOVAL OF LIQUIDATION MANAGER. The Member Representative may remove the
Liquidation Manager as provided in the Governing Documents. In addition, members
of the Company owning collectively at least five percent (5%) of the Company may
petition the Delaware Chancery Court for the removal of the Liquidation Manager
for “cause.” For purposes of this Section 7 and the Governing Documents, “cause”
shall be determined by the Member Representative or the Delaware Chancery Court
and shall mean.

a. A willful material breach by the Liquidation Manager of any provision of the
Governing Documents or applicable law;

b. Gross negligence or dishonesty in the performance of the Liquidation
Manager’s duties;

c. Engaging in conduct or activities or holding any position that materially
conflicts with the interests of the Company, its members or creditors, or
materially interferes with the Liquidation Manager’s duties and responsibilities
to the Company or its Affiliates; or

d. An act of fraud, embezzlement or theft in connection with the Liquidation
Manager’s services for the Company or its Affiliates or the conviction of the
Liquidation Manager of any felony.

Unless the Member Representative or, if applicable, the Chancery Court, orders
the immediate removal of the Liquidation Manager for cause, the Liquidation
Manager shall continue to serve until a successor Liquidation Manager is
appointed as provided in the New Operating Agreement and such appointment
becomes effective.

8. RESIGNATION OF THE LIQUIDATION MANAGER. The Liquidation Manager may resign
upon providing thirty (30) days prior written notice to the Company and the
Member Representative.

9. INDEMNIFICATION. The Company shall continue to indemnify the Liquidation
Manager as provided in the New Operating Agreement, to the maximum extent
permitted by applicable law, and to the extent provided in that certain
Indemnification Agreement between the Liquidation Manager and the Company dated
effective July 10, 2001. These indemnification obligations will survive any
termination of this Agreement.

10. TERMINATION OF THIS AGREEMENT. This Agreement shall be effective and
commence upon the Effective Date (i.e., the day following the Dissolution
Effective Date) and this Agreement shall terminate upon the resignation, death,
permanent disability or removal of the Liquidation Manager and upon the later
of:

a. The filing by the Company of a Certificate of Cancellation with the State of
Delaware; or

 

3



--------------------------------------------------------------------------------

b. Thirty (30) days following a separate entity or entities assuming all the
Claims of the Company and all the Assets of the Company have been sold or
otherwise transferred and there is no material part of the purchase or transfer
price yet to be collected or obtained.

Notwithstanding the termination of this Agreement, the indemnification
obligation of the Company under Section 9 of this Agreement shall continue in
accordance with its terms.

11. MISCELLANEOUS

a. ASSIGNMENT. This Agreement and the rights and obligations of the Liquidation
Manager may not be sold, transferred, assigned, pledged or hypothecated by the
Liquidation Manager.

b. NON-WAIVER. Failure to insist upon strict compliance with any provision of
this Agreement or the waiver of any specific event of non-compliance shall not
be deemed to be or operate as a waiver of such provision or any other provision
hereof or any other event of non-compliance.

c. BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor and assigns.

d. NO THIRD PARTY BENEFICIARIES. Nothing in this Agreement is intended to confer
on any Person any rights or remedies hereunder as third party beneficiaries or
otherwise except for the Affiliates of the Company.

e. HEADINGS. The headings throughout this Agreement are for convenience only and
shall in no way be deemed to define, limit, or add to the meaning of any
provision of this Agreement.

f. CONTEXT. Whenever required by the context, the singular shall include the
plural, the plural the singular, and one gender such other gender as is
appropriate.

g. NOTICES. All notices, request, demands, consents and other communications
hereunder shall be transmitted in writing and shall be deemed to have been duly
given when hand delivered or sent by certified United States mail, postage
prepaid, with return by certified requested, addressed to the parties as
follows: if to the Company, at its principal place of business; and if to the
Liquidation Manager, at             , Denver, Colorado 80220.

h. COSTS. In any action taken to enforce the provisions of this Agreement, the
prevailing Party shall be reimbursed all costs incurred in such legal action
including reasonable attorney’s fees in such action.

i. SEVERABILITY. If any provision or clause of this Agreement, as applied to any
party or circumstances shall be adjudged by a court to be invalid or
unenforceable, said adjudication shall in no manner effect any other provision
of this Agreement, the application of such provision to any other circumstances
or the validity or enforceability of this Agreement.

j. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regarding to
principles of conflicts of laws thereof.

 

4



--------------------------------------------------------------------------------

k. RELATIONSHIP TO THE COMPANY. The Liquidation Manager shall be the sole
manager of the Company. The Liquidation Manager shall not for any purpose be
considered an employee of the Company. The Liquidation Manager acknowledges that
he will be receiving a 1099 from the Company for the compensation he may be paid
under the terms of this Agreement and that the Liquidation Manager shall be
fully responsible for all taxes, self-employment payments and other similar
items.

IN WITNESS WHEREOF, the Parties hereto have executed this Liquidation Manager
Agreement to be effective as of the Effective Date as defined above
notwithstanding the actual date of signature.

 

“LIQUIDATION MANAGER”

RICHARD E. STODDARD

   

“COMPANY”

KAISER VENTURES, LLC

/s/ Richard E. Stoddard

    By:  

/s/ Terry L. Cook

Richard E. Stoddard       Terry L. Cook       Executive Vice
President-Administration & General Counsel

 

5